DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims refer to a “person is configured to state audibly where the nearest exit is located” however, the “person” is a hologram image that “is a static or dynamic image of a person presenting the evacuation information” and it is unclear how a holographic image would be capable of state anything “audibly.”
The claims will be interpreted and rejected as providing a hologram while the audible information is being provided from somewhere else.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 20120047083) in view of Lehman (US 6150943) in view of Marlow (US 20150142536).
Regarding claim 1, the claimed fire panel is met by the computational device (Qiao: figure 4).
The claimed one or more fire detectors configured to detect a fire in each of the one or more rooms is met by the fire monitoring devices (Qiao: figure 4) located throughout a building (Qiao: figure 2).
The claimed fire panel in electronic communication with each of the one or more fire detectors is met by the computation device being connected to the fire monitoring devices (Qiao: figure 4).
The claimed fire panel being configured to determine evacuation information in response to whether a fire is detected in each of the one or more rooms is met by the detecting of a fire (Qiao: paragraph 15) and determining evacuation based on occupant location (Qiao: paragraph 19).
The claimed one or more hologram systems in electronic communication with the fire panel, wherein each of the one or more hologram systems is configured to generate a hologram in the one or more rooms to convey evacuation information is not specifically disclosed by Qiao. Lehman teaches a fire evacuation guidance system that utilizes laser projectors that project holograms for guiding 
The claimed hologram is a static or dynamic image of a person presenting the evacuation information is not specifically disclosed by Qiao and Lehman. Marlow teaches a hologram projecting an image of a person to give direction/instructions to a user (Marlow: paragraph 41). Modifying Qiao and Lehman to use their hologram to project an image of a person to give their direction would increase the utility of the system by providing the user with an easy to relate to image for receiving direction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiao and Lehman according to Marlow.
Regarding claim 4, the claimed one or more human presence detectors in in electronic communication with the fire panel, wherein each of the one or more human presence detectors are configured to detect a location of a person in the one or more rooms is met by the occupants monitoring devices (Qiao: figure 4).
Regarding claim 5, the claimed one or more human presence detectors are configured to detect a location of a person through a wireless communication with a user device configured to be carried by the person is met by the occupants monitoring device using RFID to find occupants (Qiao: paragraph 26).
Regarding claim 8, the claimed each of the one or more human presence detectors is configured to transmit the location of the person to the fire panel is met by the occupants monitoring devices being connected to the computation device (Qiao: figure 4).
Regarding claim 9, the claimed fire panel is configured to transmit the location of the person to a first responder device is met by the communication device communicating with the fire department (Qiao: paragraph 28).
Regarding claim 18, the claim is interpreted and rejected as claim 1 stated above.
Regarding claim 20, the claim is interpreted and rejected as claim 4 stated above.

Claim 6, 10, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Lehman in view of Marlow and further in view of Wediq (US 20200410844).
Regarding claim 6, the claimed user device is at least one of a card and a mobile computing device is met by the occupants monitoring device using RFID to find occupants (Qiao: paragraph 26).
The claimed user device is configured to receive an alert from the one or more fire detectors and activate an alarm based on the alert to notify a person in possession of the user device whether the person is on a safe path or an unsafe path is not specifically disclosed by Qiao, Lehman and Marlo. Wediq teaches an emergency notification system that utilizes a user carried device and alerting the device when the user is no longer on a safe path (Wediq: paragraph 134). Modifying Qiao, Lehman, and Marlow to provide the user with an alert when their path is no longer safe would increase the overall safety of the device by providing additional information regarding safety to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiao, Lehman, and Marlow according to Wediq.
Regarding claim 10, the claim is interpreted and rejected as claims 1, 5 and 6 stated above.
Regarding claim 11, the claim is interpreted and rejected as claim 6 stated above.
Regarding claim 13, the claim is interpreted and rejected as claim 8 stated above.
Regarding claim 14, the claim is interpreted and rejected as claim 9 stated above.
Regarding claim 15, the claim is interpreted and rejected as claim 1 stated above.
Regarding claim 17, the claim is interpreted and rejected as claim 3 stated above.

s 2, 3, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Lehman in view of Marlow and further in view of Official Notice.
Regarding claim 2, the claimed evacuation information includes a nearest exit is met by the evacuation routes being based on building structure information (Qiao: paragraph 19).
The claimed person is configured to state audibly where the nearest exit is located is not specifically disclosed by Qiao, Lehman, and Marlow. Examiner takes Official Notice that providing audible directions to exit a building is well known in the art and would have therefore been obvious to one of ordinary skill in the art. Modifying Qiao, Lehman, and Marlow to audibly provide direction to the user would increase the overall safety of the system by providing the user with additional means to exit a dangerous situation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiao, Lehman, and Marlow. 
Regarding claim 3, the claimed hologram system is configured to adjust the hologram in response to attributes of the smoke detected is met by the evacuation routes being based on fire location, intensity, and development information (Qiao: paragraph 19).
The claimed adjusting at least one of an intensity and a color is not specifically disclosed by Qiao, Lehman, and Marlow. Examiner takes Official Notice that it is well known in the art to modify the intensity and color of a visual indicator in order to provide different information based on a sensed condition and would therefore be obvious to one of ordinary skill in the art. Modifying Qiao, Lehman, and Marlow to modify the color and intensity of the hologram according to the characteristics of the detected smoke would increase the overall utility of the system by providing the user with even more information using an easy to understand interface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiao, Lehman, and Marlow according to Official Notice.
Regarding claim 7, the claimed wireless communication is Bluetooth is not specifically disclosed by Qiao and Lehman. Examiner takes Official Notice that it is well known in the art for Bluetooth to be used for presence/location detection and would therefore be obvious to one of ordinary skill in the art. Modifying Qiao and Lehman to use Bluetooth for location/presence detection would increase the overall utility of the system by providing the user with additional means to detect occupants. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Qiao, Lehman and Marlow according to Official Notice.
Regarding claim 19, the claim is interpreted and rejected as claim 3 stated above.

12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Lehman in view of Marlow in view of Wediq and further in view of Official Notice.
Regarding claim 12, the claim is interpreted and rejected as claim 7 stated above. 
Regarding claim 16, the claim is interpreted and rejected as claim 2 stated above.
Regarding claim 17, the claim is interpreted and rejected as claim 3 stated above.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689